Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                            CLAIM INTERPRETATION
          The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
          The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
          The following claim limitations have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it they use a generic placeholder “unit” coupled with functional language and without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier:
Claim 1 (dependent claims 2-18)
         an acquisition unit configured to acquire feature plane data, filter coefficients of the filter, and valid coefficient information which specifies filter coefficients to be used in the convolution operation among the filter coefficients of the filter; and

       a calculation unit configured to perform a convolution operation of the filter coefficients specified by the valid coefficient information and pieces of the feature plane data corresponding to the specified filter coefficients. 
        The following claim limitations have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because claim recites “step” without reciting structure to achieve the function, material, or acts.
     a)	Amend the claim to add structure, material or acts that are sufficient to perform the claimed function; or
      b)   Present a sufficient showing that the claim limitation recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For more information, see MPEP § 2181.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 and 13-19  are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.   

The following analysis is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) published on January 7, 2019 (84 Fed. Reg. 50).  See also MPEP 2106.04(a)(2)(II).
	Regarding independent claims 1  and 19:
Step 1: 
Claims 1 and 19 meet step 1 requirement as it is directed towards a process, machine, manufacture or composition of matter which are statutory subject matter.  
Step 2A, prong 1 test:
Claims 1 and 19 are analyzed to determine whether claims 1 and 19 directed to any judicial exception
Do claims 1 and 19 recite an abstract idea, mathematical concepts, law of nature, or natural phenomenon?   claims 1 and 19 (representative claim 19) recite “convolution operation using a filter on a feature plane, acquiring feature plane data, filter coefficients of the filter, and valid coefficient information which specifies filter coefficients to be used in the convolution operation among the filter coefficients of the filter and performing a convolution operation of the filter coefficients specified by the valid coefficient information and pieces of the feature plane data corresponding to the specified filter coefficients” as drafted, is a process that, under its broadest reasonable interpretation, cover performance of the limitations  as  mental process of data collection and using mathematics. That is, nothing in the claim elements preclude the processing from being performed as mental process of data collection  and using mathematics, merely using pencil and paper.  For example, person is able to perform “convolution operation  on a feature plane data,  acquire feature plane data, filter coefficients, and valid coefficient information which specifies  coefficients to be used in the convolution operation among the coefficients of the filter and perform a convolution operation of the  coefficients specified and pieces of the feature plane data,  Accordingly, the claims recite an abstract idea (Step 2A, prong 1 test Abstract idea= Yes).
Step 2A, prong 2 test:
Claims 1 and 19 are  then analyzed if it requires an additional elements or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claims are more than a drafting effort designed to monopolize the exception – i.e., limitation that are indicative of integration into a practical application: improving to the functioning of a computer or to any other technology or technical field. Claims 1 and 19  (representative claim 19 recite “convolution operation using a filter on a feature plane, acquiring feature plane data, filter coefficients of the filter, and valid coefficient information which specifies filter coefficients to be used in the convolution operation among the filter coefficients of the filter and performing a convolution operation of the filter coefficients specified by the valid coefficient information and pieces of the feature plane data corresponding to the specified filter coefficients”. As noted above nothing in the claim elements preclude the processing from being performed as mental process  of data collection and using mathematics, merely using pencil and paper.   In the current claims, there is no additional elements in the claims that would integrate the abstract idea into a practical application.  The claims 1 and 19 do not mention any improvement to a computer or to any other technology or technical field.  Therefore claims 1 and 19 are no more than abstract idea without significantly more (Step 2A: Prong Two Abstract Idea=Yes).
Consequently, the identified additional element taken into consideration individually or in combination of the steps performed fails to amount to significantly more than the abstract idea above.  
 Regarding claim 2, claim recites “perform convolution operation, omit a part of the convolution operation of a filter coefficient that is not specified by the valid coefficient information among filter coefficients of the filter and a piece of the feature plane data corresponding to the filter coefficient that is not specified by the valid coefficient information”.  Claim 2 further limit the abstract idea of performance of the limitations in the mind of data collection and using mathematics, merely using paper/pencil and does not integrate abstract idea with practical application and without improvement in technology. Therefore claim 2 is not patent eligible.
Regarding claim 3, claim recites “perform transfer of a piece of the feature plane data corresponding to a filter coefficient specified by the valid coefficient information to the calculation unit, and to omit transfer of a piece of the feature plane data corresponding to the filter coefficient that is not specified by the valid coefficient information to the calculation unit”. Claim 3 further limit the abstract idea of performance of the limitations in the mind of data collection and using mathematics, merely   using paper/pencil and does not integrate abstract idea with practical application and without improvement in technology. Therefore claim 3 is not patent eligible.
 Regarding claim 4, claim recites “perform transfer of a filter coefficient specified by the valid coefficient information to the calculation unit, and to omit transfer of a filter coefficient that is not specified by the valid coefficient information to the calculation unit”. Claim 4 further limit the abstract idea of performance of the limitations in the mind of data collection and using mathematics, merely using paper/pencil and does not integrate abstract idea with practical application and without improvement in technology. Therefore claim 4 is not patent eligible.
Regarding claim 5, clam recites “the valid coefficient information is associated with the filter”.  Claim 5 further limit the abstract idea of performance of the limitations in the mind of data collection and using mathematics, merely using paper/pencil and does not integrate abstract idea with practical application and without improvement in technology. Therefore claim 5 is not patent eligible.
Regarding claim 6, clam recites “the valid coefficient information is common for at least two filters”.  Claim 6 further limit the abstract idea of performance of the limitations in the mind of data collection and using mathematics, merely using paper/pencil and does not integrate abstract idea with practical application and without improvement in technology. Therefore claim 6 is not patent eligible.
Regarding claim 7, clam recites “perform a convolution operation using filter coefficients of a first filter specified by a first valid coefficient information, and subsequently perform a convolution operation using filter coefficients of a second filter specified by the first valid coefficient information”. Claim 7 further limit the abstract idea of performance of the limitations in the mind of data collection and using mathematics, merely using paper/pencil and does not integrate abstract idea with practical application and without improvement in technology. Therefore claim 7 is not patent eligible.
Regarding claim 8, clam recites “a plurality of filters classified into a plurality of groups are used by the filter processing, the valid coefficient information is associated with the group and acquire the valid coefficient information associated with a group to which the filter belongs”.  Claim 8 further limit the abstract idea of performance of the limitations in the mind of data collection and using mathematics, merely using paper/pencil and does not integrate abstract idea with practical application and without improvement in technology. Therefore claim 8 is not patent eligible.
Regarding claim  13, clam recites “a coefficient holding unit configured to store the filter coefficients, the acquisition unit is further configured to buffer a part of filter coefficients stored in the coefficient holding unit”.  Claim 13 further limit the abstract idea of performance of the limitations in the mind of data collection and using mathematics, merely using paper/pencil and does not integrate abstract idea with practical application and without improvement in technology. Therefore claim 13 is not patent eligible.
Regarding claim  14, clam recites “the acquisition unit is further configured to buffer a filter coefficient specified by the valid coefficient information, among the filter coefficients stored in the coefficient holding unit”.   Claim 14 further limit the abstract idea of performance of the limitations in the mind of data collection and using mathematics, merely using paper/pencil and does not integrate abstract idea with practical application and without improvement in technology. Therefore claim 14 is not patent eligible.
Regarding claim  15, clam recites “a feature plane holding unit configured to store the feature plane data, the acquisition unit is further configured to buffer a part of the feature plane data stored in the feature plane holding unit”.  Claim 15 further limit the abstract idea of performance of the limitations in the mind of data collection and using mathematics, merely using paper/pencil and does not integrate abstract idea with practical application and without improvement in technology. Therefore claim 15 is not patent eligible.
Regarding claim  16, clam recites “the acquisition unit is further configured to buffer a piece of the feature plane data corresponding to a filter coefficient specified by the valid coefficient information, among the feature plane data stored in the feature plane holding unit”.   Claim 16 further limit the abstract idea of performance of the limitations in the mind of data collection and using mathematics, merely using paper/pencil and does not integrate abstract idea with practical application and without improvement in technology. Therefore claim 16 is not patent eligible.
Regarding claim  17, clam recites “the valid coefficient information specifies, for each position of the filter, whether to use a filter coefficient in the convolution operation”.  Claim 17 further limit the abstract idea of performance of the limitations in the mind of data collection and using mathematics, merely using paper/pencil and does not integrate abstract idea with practical application and without improvement in technology. Therefore claim 17 is not patent eligible.
Regarding claim  18, clam recites “the valid coefficient information includes information indicating a position of one filter coefficient in the filter to be used in the convolution operation, and information indicating a relative position of another filter coefficient to be used in the convolution operation with respect to the one filter coefficient”.  Claim 18 further limit the abstract idea of performance of the limitations in the mind of data collection and using mathematics, merely using paper/pencil and does not integrate abstract idea with practical application and without improvement in technology. Therefore claim 18 is not patent eligible.
                 Claim Rejections - 35 USC § 103
  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 2014/0337262).
   Regarding 1 and 19  Kato disclose  filter processing device  using convolution operation  on feature planes (Kato disclose in Figs. 10, 13, 15 and paragraphs 0007  and 0012 show and disclose  filter processing device  using convolution operation  on feature planes) comprising:
     acquiring feature plane data, filter coefficients of the filter, and valid coefficient information which specifies filter coefficients to be used in the convolution operation among the filter coefficients of the filter (Kato Figs. Figs, 13 & 15, Kato in paragraphs  0010 and 0011 states “The operation for generating a feature plane 305a of a second layer 309 illustrated in FIG. 13 will be described below. FIG. 15 illustrates the operation for generating the feature plane 305a. Referring to FIG. 13, the feature plane 305a is connected with the feature planes 303a, 303b, and 303c of the previous first layer 308. A filter operation is thus performed on the feature plane 303a to calculate the data of the feature plane 305a by using the kernel which is schematically illustrated as the filter kernel 3041a. The result is then stored in a cumulative adder 501” and “The filter operations using the filter kernels 3042a and 3043a are similarly performed on the feature planes 303b and 303c respectively, and the results are accumulated in the cumulative adder 501. After the three types of the filter operations are completed, a non-linear conversion 502 is performed using a logistic function or a hyperbolic arctangent function (tan h function). The feature plane 305a is thus generated as a result of performing the above-described process by scanning the entire image pixel by pixel”.  As show in Fig. 13 this corresponds to acquiring feature plane data, filter coefficients of the filter, and  coefficient information which specifies filter coefficients to be used in the convolution operation among the filter coefficients of the filter.  Furthermore Kato disclose detail of obtaining valid coefficients in paragraph 0093, Kato states in 0093 “Load2 signal is a signal which instructs the initialization of the shift register 104. If the Load 2 signal is 1 and the Enable1 signal is valid  (signal level is 1), the plurality of the weight coefficient data stored in the storage unit 102 is collectively loaded to the shift register 104. The Enable 1 signal is a signal for controlling the data transition to the shift register and is constantly set to 1 while in operation as illustrated in FIG. 11. Therefore, if the Load2 signal is 1, the output of the storage unit 102 is latched according to the clock signal, and if the Load2 signal is 0, the shift operation is continued according to the clock signal. The sequence control unit 601 of the control unit 101 validates the Load2 signal after counting the number of clocks that corresponds to the size of the filter kernel in the column direction. The sequence control unit 601 then collectively loads the reference data stored in the storage unit 102 to the shift register 104 concurrently with stopping the shift operation. In other words, the sequence control unit 601 collectively loads the necessary reference data in the horizontal direction of the filter kernel and shifts out the loaded reference data in response to the operation clock” and in paragraph 0095 Kato states the cumulative adder 108 continues to perform the product-sum operation in synchronization with the clock. The cumulative adder 108 thus concurrently executes the product-sum operation corresponding to the filter kernel size on a plurality of points on the feature plane which is calculated according to the shift operation of the shift registers 104 and 105. More specifically, the product-sum operation for one column of the filter kernel is performed during the shift operation of the shift registers 104 and 105 (i.e., the product-sum operation period illustrated in FIG. 11). The cumulative adder 108 repeats such operation for each column in the horizontal direction by changing the weight coefficient and the reference data”.  All this in the system of Kato obviously corresponds to acquiring feature plane data, filter coefficients of the filter, and valid coefficient information which specifies filter coefficients to be used in the convolution operation among the filter coefficients of the filter) and 
performing a convolution operation of the filter coefficients specified by the valid coefficient information and pieces of the feature plane data corresponding to the specified filter coefficients (Kato Fig. 13  and paragraph 0012 disclose performing a convolution operation of the filter coefficients valid specified  coefficient information and pieces of the feature plane data corresponding to the specified filter coefficients and paragraph 0012 and paragraph 0093 and 0095, Kato in paragraph 0095 states “The cumulative adder 108 continues to perform the product-sum operation in synchronization with the clock. The cumulative adder 108 thus concurrently executes the product-sum operation corresponding to the filter kernel size [see paragraph 0093 valid  coefficients on a plurality of points on the feature plane which is calculated according to the shift operation of the shift registers 104 and 105. More specifically, the product-sum operation for one column of the filter kernel is performed during the shift operation of the shift registers 104 and 105 (i.e., the product-sum operation period illustrated in FIG. 11). The cumulative adder 108 repeats such operation for each column in the horizontal direction by changing the weight coefficient and the reference data”. In the system of Kato this obviously corresponds to  performing a convolution operation of the filter coefficients specified by the valid coefficient information and pieces of the feature plane data corresponding to the specified filter coefficients).  
   Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to  acquire  feature plane data, filter coefficients of the filter, and valid coefficient information which specifies filter coefficients to be used in the convolution operation among the filter coefficients of the filter and perform a convolution operation of the filter coefficients specified by the valid coefficient information and pieces of the feature plane data corresponding to the specified filter coefficients as shown by Kato because such a system provide computer vision  system for pattern recognition using neural network as disclosed Kato in paragraph 0004. 
          Regarding claim 2, Kato disclose the convolution operation, omit a part of the convolution operation of a filter coefficient that is not specified by the valid coefficient information among filter coefficients of the filter and a piece of the feature plane data corresponding to the filter coefficient that is not specified by the valid coefficient information (Kato Figs. 11,  13 and paragraphs 0093 & 0095, Kato in paragraph in paragraph 0093 states Load2 signal is a signal which instructs the initialization of the shift register 104. If the Load 2 signal is 1 and the Enable1 signal is valid (signal level is 1), the plurality of the weight coefficients data stored in the storage unit 102 is collectively loaded to the shift register 104. The Enable 1 signal is a signal for controlling the data transition to the shift register and is constantly set to 1 while in operation as illustrated in FIG. 11. Therefore, if the Load2 signal is 1, the output of the storage unit 102 is latched according to the clock signal, and if the Load2 signal is 0, the shift operation is continued according to the clock signal. The sequence control unit 601 of the control unit 101 validates the Load2 signal after counting the number of clocks that corresponds to the size of the filter kernel in the column direction. The sequence control unit 601 then collectively loads the reference data stored in the storage unit 102 to the shift register 104 concurrently with stopping the shift operation. In other words, the sequence control unit 601 collectively loads the necessary reference data in the horizontal direction of the filter kernel and shifts out the loaded reference data in response to the operation clock” and Kato in paragraph 0095  states “The cumulative adder 108 continues to perform the product-sum operation in synchronization with the clock. The cumulative adder 108 thus concurrently executes the product-sum operation corresponding to the filter kernel size on a plurality of points on the feature plane which is calculated according to the shift operation of the shift registers 104 and 105. More specifically, the product-sum operation for one column of the filter kernel is performed during the shift operation of the shift registers 104 and 105 (i.e., the product-sum operation period illustrated in FIG. 11). The cumulative adder 108 repeats such operation for each column in the horizontal direction by changing the weight coefficient and the reference data”.  This obviously corresponds the convolution operation, omit a part of the convolution operation of a filter coefficient that is not specified by the valid coefficient information among filter coefficients of the filter and a piece of the feature plane data corresponding to the filter coefficient that is not specified by the valid coefficient information).
        Regarding claim 3 Kato disclose  the calculation unit is further configured to, in the convolution operation, omit a part of the convolution operation of a filter coefficient that is not specified by the valid coefficient information among filter coefficients of the filter and a piece of the feature plane data corresponding to the filter coefficient that is not specified by the valid coefficient information (Kato Figs. 11,  13 and paragraphs 0093 & 0095, Kato in paragraph in paragraph 0093 states Load2 signal is a signal which instructs the initialization of the shift register 104. If the Load 2 signal is 1 and the Enable1 signal is valid (signal level is 1), the plurality of the weight coefficients data stored in the storage unit 102 is collectively loaded to the shift register 104. The Enable 1 signal is a signal for controlling the data transition to the shift register and is constantly set to 1 while in operation as illustrated in FIG. 11. Therefore, if the Load2 signal is 1, the output of the storage unit 102 is latched according to the clock signal, and if the Load2 signal is 0, the shift operation is continued according to the clock signal. The sequence control unit 601 of the control unit 101 validates the Load2 signal after counting the number of clocks that corresponds to the size of the filter kernel in the column direction. The sequence control unit 601 then collectively loads the reference data stored in the storage unit 102 to the shift register 104 concurrently with stopping the shift operation. In other words, the sequence control unit 601 collectively loads the necessary reference data in the horizontal direction of the filter kernel and shifts out the loaded reference data in response to the operation clock” and Kato in paragraph 0095  states “The cumulative adder 108 continues to perform the product-sum operation in synchronization with the clock. The cumulative adder 108 thus concurrently executes the product-sum operation corresponding to the filter kernel size on a plurality of points on the feature plane which is calculated according to the shift operation of the shift registers 104 and 105. More specifically, the product-sum operation for one column of the filter kernel is performed during the shift operation of the shift registers 104 and 105 (i.e., the product-sum operation period illustrated in FIG. 11). The cumulative adder 108 repeats such operation for each column in the horizontal direction by changing the weight coefficient and the reference data”. This obviously corresponds to the calculation unit is further configured to, in the convolution operation, omit a part of the convolution operation of a filter coefficient that is not specified by the valid coefficient information among filter coefficients of the filter and a piece of the feature plane data corresponding to the filter coefficient that is not specified by the valid coefficient information).
          Regarding claim 4 Kato disclose acquisition unit transfer coefficient specified by the valid coefficient information to the calculation unit, and to omit transfer of a filter coefficient that is not specified by the valid coefficient information to the calculation unit (Kato Figs. 11,  13 and paragraphs 0093 & 0095, Kato in paragraph in paragraph 0093 states Load2 signal is a signal which instructs the initialization of the shift register 104. If the Load 2 signal is 1 and the Enable1 signal is valid (signal level is 1), the plurality of the weight coefficients data stored in the storage unit 102 is collectively loaded to the shift register 104. The Enable 1 signal is a signal for controlling the data transition to the shift register and is constantly set to 1 while in operation as illustrated in FIG. 11. Therefore, if the Load2 signal is 1, the output of the storage unit 102 is latched according to the clock signal, and if the Load2 signal is 0, the shift operation is continued according to the clock signal. The sequence control unit 601 of the control unit 101 validates the Load2 signal after counting the number of clocks that corresponds to the size of the filter kernel in the column direction. The sequence control unit 601 then collectively loads the reference data stored in the storage unit 102 to the shift register 104 concurrently with stopping the shift operation. In other words, the sequence control unit 601 collectively loads the necessary reference data in the horizontal direction of the filter kernel and shifts out the loaded reference data in response to the operation clock” and Kato in paragraph 0095  states “The cumulative adder 108 continues to perform the product-sum operation in synchronization with the clock. The cumulative adder 108 thus concurrently executes the product-sum operation corresponding to the filter kernel size on a plurality of points on the feature plane which is calculated according to the shift operation of the shift registers 104 and 105. More specifically, the product-sum operation for one column of the filter kernel is performed during the shift operation of the shift registers 104 and 105 (i.e., the product-sum operation period illustrated in FIG. 11). The cumulative adder 108 repeats such operation for each column in the horizontal direction by changing the weight coefficient and the reference data”.  This obviously corresponds to acquisition unit transfer coefficient specified by the valid coefficient information to the calculation unit, and to omit transfer of a filter coefficient that is not specified by the valid coefficient information to the calculation unit).
         Regarding claim 5 Kato disclose  the valid coefficient information is associated with the  filter  (Kato Figs. 11 and 13 and paragraph 0093-0095 disclose the valid coefficient information is associated with the filter) .       
          Regarding claim 6 Kato disclose the valid coefficient information is associated with the two filter is common  (Kato in paragraph 0093-0095  disclose valid filter coefficient, in paragraph 0118 parallel filter processing and loading coefficients  in the storage and paragraph 0016 Kato disclose in the prior art parallel processing for filters convolution operation is performed in parallel and common coefficient are set. Therefore it is obvious in the system of Kato  that  the valid coefficient information is associated with the two filter is common).
          Regarding claim 7 Kato disclose the calculation unit is further configured to perform a convolution operation using filter coefficients of a first filter specified by a first valid coefficient information, and subsequently perform a convolution operation using filter coefficients of a second filter specified by the first valid coefficient information   (Kato in paragraph 0093-0095  disclose valid filter coefficient, in paragraph 0118 parallel filter processing and loading coefficients  in the storage and paragraph 0016 Kato disclose in the prior art parallel processing for filters convolution operation is performed in parallel and common coefficient are set. This obviously corresponds to disclose the calculation unit is further configured to perform a convolution operation using filter coefficients of a first filter specified by a first valid coefficient information, and subsequently perform a convolution operation using filter coefficients of a second filter specified by the first valid coefficient information ). 
         Regarding claim 9 Kato disclose the filter processing device is configured to perform processing according to a neural network including a plurality of layers (Kato Fig. 13 paragraph 0009 disclose filter processing device is configured to perform processing according to a neural network [CNN] including a plurality of layers), and 
           the filter processing device is further configured to calculate each of a plurality of feature planes of a second layer by performing filter processing on a plurality of feature planes of a first layer using filters respectively corresponding to the plurality of feature planes of the first layer (Kato Fig. 13 and paragraph 0011-0012 disclose the filter processing device is further configured to calculate each of a plurality of feature planes of a second layer by performing filter processing on a plurality of feature planes of a first layer using filters respectively).       
         Regarding claim 12 Kato disclose in terms of the filters respectively corresponding to the plurality of feature planes of the first layer, the valid coefficient information for the filter is different for each feature plane (Kato Fig. 13, paragraphs 0010-0012 Kato disclose in terms of the filters respectively corresponding to the plurality of feature planes of the first layer, the valid coefficient information for the filter is different for each feature plane).
          Regarding claim 13  Kato disclose a coefficient holding unit configured to store the filter coefficients (Kato in paragraph 0093 disclose storage unit for coefficients)
          the acquisition unit is further configured to buffer a part of filter coefficients stored in the coefficient holding unit (Kato disclose a coefficient holding unit configured to store the filter coefficients (Kato in paragraphs 0093-0094 disclose storage unit for storing coefficients and register for to buffer a part of filter coefficients stored in the coefficient holding unit).
          Regarding claim 14 Kato disclose the acquisition unit is further configured to buffer a filter coefficient specified by the valid coefficient information, among the filter coefficients stored in the coefficient holding unit (Kato in paragraphs 0093-0094 the acquisition unit is further configured to buffer a filter coefficient specified by the valid coefficient information, among the filter coefficients stored in the coefficient holding unit).
            Regarding claim 15 Kato disclose a feature plane holding unit configured to store the feature plane data  and the acquisition unit is further configured to buffer a part of the feature plane data stored in the feature plane holding unit (Kato paragraph 0104 disclose in the interrupt process, the CPU 27 receives the end notification interrupt from the control unit 101. In step S708, the CPU 27 activates the DMAC 26 and transfers the final feature plane data stored in the RAM 100 to the RAM 29 on the CPU bus 30.  This would obviously corresponds to a feature plane holding unit configured to store the feature plane data  and the acquisition unit is further configured to buffer a part of the feature plane data stored in the feature plane holding unit. Furthermore storage and buffers are well known in the art computer processing), 
         Regarding claim 16 Kato disclose to buffer a piece of the feature plane data corresponding to a filter coefficient specified by the valid coefficient information, among the feature plane data stored in the feature plane holding unit (Kato paragraphs 0093-0095 and paragraph 0104 it would be obvious in the system of Kat to buffer a piece of the feature plane data corresponding to a filter coefficient specified by the valid coefficient information, among the feature plane data stored in the feature plane holding unit).
          Regarding claim 17 Kato disclose the valid coefficient information specifies, for each position of the filter, whether to use a filter coefficient in the convolution operation (Kato paragraphs 0093-0094 disclose valid coefficient information and convolution operation of feature and furthermore in Kato disclose  “the cumulative adder 108 continues to perform the product-sum operation in synchronization with the clock. The cumulative adder 108 thus concurrently executes the product-sum operation corresponding to the filter kernel size on a plurality of points on the feature plane which is calculated according to the shift operation of the shift registers 104 and 105. More specifically, the product-sum operation for one column of the filter kernel is performed during the shift operation of the shift registers 104 and 105 (i.e., the product-sum operation period illustrated in FIG. 11). The cumulative adder 108 repeats such operation for each column in the horizontal direction by changing the weight coefficient and the reference data. This obviously corresponds to the valid coefficient information specifies, for each position of the filter, whether to use a filter coefficient in the convolution operation).
            Regarding claim 18 Kato disclose the valid coefficient includes information indicating a  position of one filter coefficient in the filter to be used in the convolution operation, and information indicating a relative position of another filter coefficient to be used in the convolution operation with respect to the one filter coefficient.( (Kato paragraphs 0093-0094 disclose valid coefficient information and convolution operation of feature and furthermore in Kato disclose  “the cumulative adder 108 continues to perform the product-sum operation in synchronization with the clock. The cumulative adder 108 thus concurrently executes the product-sum operation corresponding to the filter kernel size on a plurality of points on the feature plane which is calculated according to the shift operation of the shift registers 104 and 105. More specifically, the product-sum operation for one column of the filter kernel is performed during the shift operation of the shift registers 104 and 105 (i.e., the product-sum operation period illustrated in FIG. 11). The cumulative adder 108 repeats such operation for each column in the horizontal direction by changing the weight coefficient and the reference data. This would obviously provide the valid coefficient includes information indicating a  position of one filter coefficient in the filter to be used in the convolution operation, and information indicating a relative position of another filter coefficient to be used in the convolution operation with respect to the one filter coefficient ).



                                     Allowable Subject Matter 
         Claims  10-11 is  objected as being dependent on rejected base claim but would be allowable if rewritten in independent form including the limitations of the base claim and any intervening claims.
                          Communication
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHRAT I SHERALI whose telephone number is (571)272-7398. The examiner can normally be reached Monday-Friday 8:00AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISHRAT I. SHERALI
Examiner
Art Unit 2667



/ISHRAT I SHERALI/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
December 12, 20221